 



         

Exhibit 10.1
THE INDEBTEDNESS EVIDENCED BY THIS PROMISSORY NOTE IS SUBORDINATE TO THE EXTENT
AND IN THE MANNER SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF
APRIL 3, 2006 BY AND AMONG XPONENTIAL, INC., CURTISWOOD CAPITAL, LLC, AMERICAN
IRONHORSE MOTORCYCLE COMPANY, INC., AND TEXTRON FINANCIAL CORPORATION.
PROMISSORY NOTE

             
$900,000.00
  Fort Worth, Texas   April 3, 2006

     FOR VALUE RECEIVED, the undersigned, American IronHorse Motorcycle Company,
Inc. (“Maker”), with its principal offices located at 4600 Blue Mound Road Fort
Worth, Texas 76106 promises to pay to the order of Xponential, Inc. (“Payee”) at
6400 Atlantic Boulevard, Suite 190, Norcross, Georgia 30071 the sum of NINE
HUNDRED THOUSAND AND NO/100 DOLLARS ($900,000.00) or, if different, such amount
of advances hereunder as may be due and owing, in legal and lawful money of the
United States of America, together with interest thereon from the date hereof
until maturity at the rate of twelve percent (12%) per annum. All past due
principal and interest shall bear interest at fourteen percent (14%) per annum.
     No provision of this note shall require the payment or permit the
collection of interest in excess of the maximum lawful rate which Maker may
stipulate and agree to pay as determined by a court of competent jurisdiction.
If it is so determined that any excess interest is provided for herein, Maker
shall not be obligated to pay the amount of interest to the extent that it is in
excess of the amount permitted by law, and any excess interest paid shall be
credited as a payment on the principal balance or, if applicable, refunded to
Maker.
     Unless maturity is accelerated as provided below, this note is payable as
follows: Principal and interest are payable on demand, but if no demand is made,
principal is payable on March 31, 2007 and interest is payable monthly
commencing on or before the 1st day of every month, beginning May 1, 2006 and
continuing regularly thereafter until March 31, 2007, at which time the entire
amount of principal and interest remaining unpaid is due and payable.
     Interest will be calculated on the unpaid principal to the date of each
installment paid. All payments received on this note shall be credited first to
the discharge of the interest accrued and the balance to the reduction of
principal.
     The occurrence of any one or more of the following events shall constitute
an “Event of Default:”

  (1)   failure by Maker to make punctual payment of this note, or any part
thereof, principal or interest, as the same shall become due and payable; or

 



--------------------------------------------------------------------------------



 



  (2)   a default of the obligations of Maker under that certain Amended and
Restated Loan and Security Agreement dated as of March 28, 2005 between Textron
Financial Corporation, as lender, and Maker, as borrower, as amended by
instrument dated January 20, 2006, which default shall not have been cured or
waived within any applicable grace period.

     Upon the occurrence of an Event of Default, the entire indebtedness
evidenced hereby shall be matured, at the option of the holder hereof.
     In the event this note, or any part hereof, is placed in the hands of an
attorney for collection or is collected through probate, bankruptcy, or other
judicial proceedings (including any proceedings, state or federal, for the
relief of debtors), Maker agrees to pay to the holder hereof a reasonable
attorney’s fee.
     Maker hereof reserves the right to prepay, prior to maturity, all or any
part of the principal of this note, and interest shall immediately cease on any
amount so prepaid. Any prepayment is to be applied toward the payment of the
principal installments last maturing upon this note, that is, in the inverse
order of maturity and without reducing the amount or time of payment of the
remaining obligatory installments.
     This note shall be governed by the laws of the State of Texas and all
applicable federal laws.
     Maker and any sureties and endorsers of this note expressly waive all
notices, demands for payment, presentations for payment, notices of acceleration
and of intention to accelerate the maturity, protest and notice of protest, as
to this note, and as to each, every and all installments hereof, and each
consents that Payee or any other holder of this note may at any time, and from
time to time, upon request of or by agreement with Maker, extend the date of
maturity hereof or change the time or method of payments without notice to any
of the sureties or endorsers, who shall remain bound for the payment hereof.

            AMERICAN IRONHORSE MOTORCYCLE
COMPANY, INC.
      By:   /s/ Robert A. Krause         Robert A. Krause, Chief Financial
Officer           

-2-